DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.
	Claims 1 and 11 have been amended.  No claims have been added or cancelled.  Claims 1-20 are pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US Pat. Pub. No. 2011/0041469, hereinafter Fischer) in view of Steenackers et al. (US Pat. No. 5,593,645, hereinafter Steenackers) and Matsuoka et al. (US Pat. No. 5,611,831, hereinafter Matsuoka).
In regards to Claims 1 and 11, Fischer discloses a catalytic convertor device, comprising:
a housing with an inlet and an outlet (see figure 1 below and paragraph [0028]); and
a catalytic convertor core (#102 filter body) with an inlet and an outlet, the catalytic convertor core being formed from a gas permeable material, the catalytic convertor core comprising openings therein that form fluid flow paths, the openings being staggered from the inlet to the outlet so that no fluid flow than is a straight line, wherein the catalytic convertor core is 
an end plug (#125) attached to the outlet of the catalytic convertor core (#102) to restrict gas from bypassing the gas permeable material, the end plug having a surface coated with the gas permeable material, the surface being faced towards the catalytic convertor core (see figure 3 and paragraphs [0031]-[0032]; Fischer discloses wherein the filter body #102 can further comprise an inner longitudinal end cap (#125), i.e. end plug, composed of the porous ceramic, i.e. the gas permeable material, and the surface is being faced towards the filter body (#102), i.e. catalytic convertor core). 

    PNG
    media_image1.png
    654
    372
    media_image1.png
    Greyscale


However, Steenackers teaches a catalytic converter for the catalytic treatment of exhaust gases.  The catalytic converter comprises a housing having an inlet and an outlet, and a catalyst means housed in the housing (see abstract).  Steenackers further teaches that there is often only a small amount of space available when catalytic converters are to be installed underneath an automobile and the space may vary from on type of automobile to another (see column 2, lines 10-22).  Therefore, Steenackers teaches a catalytic converter that eliminates the disadvantages of known catalytic converters and in which in particular the shapes and dimensions of the housing and of the catalyst means can be readily adapted to the available space (see column 3, lines 61-65), wherein the housing may shaped into any suitable shape for the housing to be accommodated in any space available underneath the automobile.  Therefore, it is considered reasonably obvious, absent evidence to the contrary, to shape the housing into a conical configuration, as claimed by the applicant, in order to be accommodated in any space available. 
In view of this, it would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the catalytic convertor core as disclosed by Fischer by having the housing being conical in configuration, as claimed by the applicant, with a reasonable expectation of success, as Steenackers teaches a catalytic converter housed in a housing which may be shaped in any manner suitable 
Fischer, in view of Steenackers, fails to disclose an end plate attached to the inlet of the catalytic convertor core and configured to fill the inlet of the housing and force the gas to flow through the gas permeable material.
However, Matsuoka teaches a diesel particulate filter apparatus comprising a filter structure (#31), i.e. catalytic convertor core, which is longitudinally pleated to create a plurality of pleats of gas permeable material inside a housing (see figures 3 and 4).  Further, Matsuoka teaches an upstream seal cap (#37) which is attached to the filter structure (#31), i.e. end plate attached to the inlet of the catalytic converter core, and configured to fill the inlet of the housing and force the gas to flow through the gas permeable material (see figures 3-4).  
Matsuoka teaches in another embodiment in figure 10, a discoid sealing member (#60), i.e. end plate, which is attached to the filter structure (#55), i.e. end plate attached to the inlet of the catalytic converter core, and configured to fill the inlet of the housing (#54) and force the gas to flow through the gas permeable material (see figure 10).  
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the catalytic convertor device as disclosed by Fischer in view of Steenackers, by having an end plate attached to the inlet of the catalytic convertor core and configured to fill the inlet of the housing and force the gas to flow through the gas permeable material, as claimed by the applicant, with a reasonable expectation of success, as Matsuoka teaches a diesel particulate filter apparatus comprising a filter structure, i.e. catalytic convertor core, which is longitudinally pleated to 
In regards to Claims 2 and 12, Fischer further discloses wherein the catalytic convertor core is conical in configuration (see figure 6 and paragraphs [0029] and [0037]).
In regards to Claims 3 and 13, Fischer further discloses wherein the catalytic convertor core is cylindrical in configuration (see figure 1 and paragraph [0029]).
In regards to Claims 4 and 14, Fischer further discloses wherein the pleated elements comprise a plurality of openings (see paragraph [0037]; Fischer discloses that for example, as seen in FIG. 6, the radial positions of the walls (#114) at the closed ends (#118) of the troughs (#106) can vary longitudinally to form an inner longitudinal taper (#155), or the radial positions of the walls (#114) at the open ends (#116) of the troughs (#106) vary longitudinally to form an outer longitudinal taper (#157), or both. Such embodiments can allow more axial as well as radial flow through the filter body (#102A'); for example, FIG. 6 shows axial gas flow (#158) into the common interior cavity (#120), radial and axial flow (#159) through the walls (#114) of the troughs (#106).  Since there is radial flow through the walls (#114) of the troughs (#106), it is considered obvious that the pleated elements comprise a plurality of openings through which fluid can flow through the walls of the troughs.).
Claims 9 and 19, Fischer discloses wherein the catalytic convertor core is formed from a ceramic material (see figure 1 and paragraph [0028]).
In regards to Claims 10 and 20, Fischer in view of Steenackers and Matsuoka, discloses the catalytic convertor core as recited in claims 1 and 11, respectively. Matsuoka further teaches wherein the catalytic convertor core is formed from glass (see column 4, lines 1-49; Matsuoka discloses that use may be made of filter members comprising a ceramic fiber laminate materials formed by laminating a ceramic fiber, and glass layers covering the outer peripheral surfaces of the ceramic fiber laminate materials and made of a glass material low in Young's modulus and substantially the same in coefficient of linear thermal expansion as the ceramic fiber, and the glass layers make the ceramic fiber laminate unliable to be broken as opposed to the liability of the ceramic fiber to breakage during forming thereof for production of the filter members from the ceramic fiber alone, whereby the ceramic fiber can be prevented from being broken and scattered from the above-mentioned fiber laminate materials to improve the workability in production steps such as a bending step and a weaving-in step. Further, since the ceramic fiber laminate materials are made of the SiC ceramic fiber, the filter members are excellent in heat resistance to increase the strength thereof under heat, and can be improved in the efficiency of collection of particulates such as black smoke, carbon and smoke contained in exhaust gas during passage of exhaust gas across the filter members. Since the glass layers are substantially the same in coefficient of linear thermal expansion as the SiC ceramic fiber laminate materials, peeling off of the glass layers from the ceramic fiber laminate materials due to a difference therebetween in thermal 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the catalytic convertor core as disclosed by Fischer, in view of Steenackers, by having the catalytic convertor core formed from glass, as claimed by the applicant, with a reasonable expectation of success, as Matsuoka teaches a diesel particulate filter apparatus comprising a filter structure, i.e. catalytic convertor core, which is longitudinally pleated to create a plurality of pleats of gas permeable material inside a housing, and an upstream end plate which is attached to the filter structure, and configured to fill the inlet of the housing and force the gas to flow through the gas permeable material, whereby the filter member may be formed of a ceramic fiber laminate materials formed by laminating a ceramic fiber, and glass layers covering the outer peripheral surfaces of the ceramic fiber laminate materials and made of a glass material low in Young's modulus and substantially the same in coefficient of linear thermal expansion as the ceramic fiber, and the glass layers make the ceramic fiber laminate unliable to be broken as opposed to the liability of the ceramic fiber to breakage during forming thereof for production of the filter members from the ceramic fiber alone, whereby the ceramic fiber can be prevented from being broken and scattered from the above-mentioned fiber laminate materials to improve the workability in production steps such as a bending step and a weaving-in step, and also, the durability of the filter members excellent in heat resistance can be increased (see column 4, lines 1-49).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Steenackers, Matsuoka and further in view of Ban et al. (US Pat. No. 5,961,931, hereinafter Ban).
In regards to Claims 5 and 15, Fischer, in view of Steenackers and Matsuoka, discloses the catalytic convertor core as recited in claims 1 and 11, respectively, but fails to disclose wherein the catalytic convertor core is formed from a precious metal. 
However, Ban teaches a particulate trap for use with a diesel engine which is high in particulate trapping capacity and regenerating capacity and low in pressure drop and yet is compact and inexpensive (see abstract).   The particulate trap (#100) comprises a filter element (#11) housed in a metal case (#101), wherein the particulate trap comprises a flat plate-shaped filter member made of heat-resistant metal and bent so as to form a zigzag pattern with closed ends formed alternatively, i.e. pleats, and a catalyst may be carried on any of the filter elements to give the particulate trap the function of a catalytic converter in addition to its particulate trapping function (see figures 2B and 8, and column 4, lines 21-28 and column 7, lines 33-38).   
Ban further teaches in example 3, the particulate trap (#100) comprising the filter element (#11) corresponding to specimen F and specimens G and H in table 7, is comprised of a particulate-trapping layer (#301 in figure 7) and an SOF catalyst-carrying layer (#303 in figure 7), wherein the SOF catalyst-carrying layer comprises platinum as a catalyst in the catalyst coating layer, wherein the particulate trap (#100) having the SOF catalyst-carrying layer showed improved particulate trapping capacity and lower initial pressure drop than the comparative specimen Q (see example 3, table 7, figures 7 and 8 and column 13, line 5 to column 14, line 8).
.   
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer, in view of Steenackers and Matsuoka, and further in view of Frӓnkle et al. (US Pat. Pub. No. 2004/0128988, hereinafter Frankle).
In regards to Claims 6 and 16, Fischer, in view of Steenackers and Matsuoka, discloses the catalytic convertor core as recited in claims 1 and 11, respectively, but fails to disclose wherein the catalytic convertor core is formed of a porous metal. 

Frankle further teaches wherein the particulate filter (#1) comprises filter pockets (#2 pleats) consisting of a sintered metal, i.e. catalytic convertor core is formed from a porous metal (see paragraph [0042]). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the catalytic convertor device as disclosed by Fischer, in view of Steenackers and Matsuoka, by having the catalytic convertor core being formed from a porous metal, as claimed by the applicant, with a reasonable expectation of success, as Frankle teaches a catalytic convertor device comprising a housing with an inlet and an outlet, a catalytic convertor core, the catalytic convertor core being formed from a gas permeable material, wherein the catalytic convertor core is longitudinally pleated to create a plurality of pleats of the gas permeable material inside the housing, and an end plug to the outlet of the catalytic converter core to restrict gas from bypassing the gas permeable material, and wherein the catalytic convertor core comprises filter pockets consisting of a sintered metal, thereby efficiently removing .
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer, in view of Steenackers and Matsuoka, and further in view of Wiget et al. (US Pat. Pub. No. 2014/0294670, hereinafter Wiget).
In regards to Claims 7 and 17, Fischer, in view of Steenackers and Matsuoka, discloses the catalytic convertor core as recited in claims 1 and 11, respectively, but fails to disclose wherein the catalytic convertor core is formed from a screen.  
However, Wiget teaches a decontamination unit comprising a catalytic converter for destroying residual amount of decontaminant that may be in a gaseous air stream.  The catalytic converter (#266) comprises a housing comprising an inlet and an outlet.  The catalytic converter (#266) may comprise silver in the form of a screen or screen plating for the effective removal of residual amounts of decontaminant in the gaseous air stream (see figures 1 and 3 and paragraph [0061]).  
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the catalytic convertor as disclosed by Fischer, in view of Steenackers and Matsuoka, by having the catalytic converter core being formed from a screen, as claimed by the applicant, with a reasonable expectation of success, as Wiget teaches a decontamination unit comprising a catalytic converter comprising a housing with an inlet and an outlet, and wherein the catalytic converter comprises silver in the form of a screen for efficiently removing residual amounts of decontaminant in gaseous air streams (see figures 1 and 3 and paragraph [0061]).  
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer, in view of Steenackers and Matsuoka, and further in view of Cantrell et al. (US Pat. Pub. No. 2013/0034472, hereinafter Cantrell).
In regards to Claims 8 and 18, Fischer, in view of Steenackers and Matsuoka, discloses the catalytic convertor core as recited in claims 1 and 11, respectively, but fails to disclose wherein the catalytic convertor core is formed from porous fiberglass.
However, Cantrell teaches emission control system and component, for example, catalytic converter insert materials, wherein the catalytically active components of such insert materials have improved activity, selectivity, and/or thermal stability compared to existing insert materials (see paragraph [0009]).  The catalytic converter insert material can be inserted in an exhaust line from an internal combustion engine, wherein the insert material includes a monolithic substrate having a plurality of channels and an array of nanostructures attached to at least a portion of the interior walls defining each channel, wherein each nanostructure includes different types of metal containing nanoparticles deposited therein, such as nanoparticles include metal catalyst that catalyzes oxidation and/or reduction of pollutants  (see paragraph [0017]).  
Cantrell further teaches wherein the array of nanostructures may be grown on the interior walls of cordierite honeycomb monoliths.  Also, the nanostructures can be grown on any 3D-matrix material, such as fiberglass for use in catalytic converter applications, and matched with a plurality of metal-containing nanoparticles disposed on the nanostructures to form a disordered array of metalized nanostructures (see paragraph [0027]).


Response to Arguments
Applicant’s arguments regarding Li have been considered but are moot because Li is no longer used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELITZA M PEREZ/Primary Examiner, Art Unit 1774